Citation Nr: 0627893	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  00-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for respiratory 
condition, secondary to service-connected Hodgkin's disease.  

2.  Entitlement to service connection for sterility, 
secondary to service-connected Hodgkin's disease.  

3.  Entitlement to an increased initial rating in excess of 
30 percent for gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from Indianapolis, Indiana, RO decisions 
dated in January 2000 and in January 2003.  

The RO's January 2000 decision, in pertinent part, granted 
service connection at a 30 percent disability rating for 
GERD, effective from January 1997.  The veteran appealed this 
decision seeking a higher initial disability rating for this 
condition.

The RO's January 2003 RO decision denied service connection 
for a respiratory condition and for sterility, both of which 
were claimed secondary to the veteran's service-connected 
Hodgkin's disease.  The veteran timely perfected his appeal 
of this decision.

In August 2003, the veteran testified at a videoconference 
hearing before the Board.  A copy of the transcript is of 
record.  

In November 2004, the case was transferred from the 
Indianapolis, Indiana, RO to the Denver, Colorado, RO.  

In January 2005, the veteran testified at a second 
videoconference hearing before the Board on all of the 
aforementioned issues.  A copy of the transcript is of 
record.  





FINDINGS OF FACT

1.  The veteran's current respiratory disorder, diagnosed as 
calcified granulomas with mild interstitial lung disease, is 
proximately due to or the result of the veteran's service-
connected Hodgkin's disease.

2.  The veteran is not currently diagnosed with sterility.

3.  The record does not contain evidence that the veteran has 
severe hemorrhages, or large ulcerated or eroded areas; or 
vomiting, material weight loss, hematemesis or melena with 
moderate anemia.  


CONCLUSIONS OF LAW

1.  The veteran's current respiratory disorder, diagnosed as 
calcified granulomas with mild interstitial lung disease, is 
proximately due to or the result of the veteran's service-
connected Hodgkin's disease.  38 U.S.C.A. §§ 1101, 1110, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Claimed sterility was not incurred in or aggravated by 
active military service, nor is it proximately due to service 
connected disability.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).

3.  The criteria for an initial disability rating in excess 
of 30 percent for service-connected GERD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7307, 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a respiratory 
disorder and sterility.  Specifically, he claims that each of 
these conditions are secondary to his service-connected 
Hodgkin's disease.  He is also claiming an increased initial 
disability rating in excess of 30 percent for his service-
connected GERD.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each of the veteran's claims.  


A.	Claims for Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  


i.  Respiratory Disorder

The veteran is claiming service connection for a respiratory 
disorder.  He contends that this condition was caused or 
aggravated by his service-connected Hodgkin's disease. 

A review of the veteran's service medical records revealed no 
complaints of or treatment for a respiratory disorder.  His 
discharge examination, performed in September 1969, noted 
that his lungs and chest were normal.  X-ray examination of 
the chest, performed at that time, was also normal.  

In July 1998, the veteran submitted a statement claiming that 
he has diminished lung capacity due to radiation therapy used 
to treat his service-connected Hodgkin's disease.  Multiple 
treatment reports, dated from 2000 to 2004, listed diagnoses 
of cannabis abuse.

In December 2002, a VA respiratory examination was conducted.  
The veteran reported that he was predisposed to respiratory 
infections, and also has had episodes of shortness of breath.  
Physical examination of the chest revealed it to be clear to 
auscultation, bilaterally.  The VA examiner noted that 
physical examination of the veteran revealed no positive 
findings as to a possible respiratory disease related to 
radiation treatment.  The VA examiner also noted, however, 
that the veteran needed to obtain an X-ray examination of the 
chest and undergo a pulmonary function test. 

In October 2005, the veteran underwent a second VA 
respiratory examination.  The report of this examination 
noted the veteran's history of treatment for Hodgkin's 
disease in 1971.  The report noted that he underwent an 
axillary and periaortal lymph node dissection and 
splenectomy, followed by radiation therapy to the neck, 
thorax and pelvis.  He subsequently had a recurrent node in 
the right supraclavicular notch which was surgically 
resected, and was later followed by six cycles of 
chemotherapy.  He has been disease free since 1972.  As for 
his respiratory disorder, the veteran reported a progressive 
shortness of breath over the last several decades.  The 
report noted that his current symptoms are mild.  Physical 
examination revealed the lungs to be clear to auscultation 
without rales, rhonchi, or forced expiratory wheezing.  X-ray 
examination of the chest revealed calcified granulomas with 
mild interstitial lung disease.  The lungs were also hyper 
expanded, consistent with COPD.  A pulmonary function test 
(PFT) was conducted, and revealed findings indicative of 
early reversible small airway obstructive disease.  The 
report concluded with diagnoses of COPD and chest X-ray 
findings of calcified granulomas with mild interstitial lung 
disease.  The VA examiner opined that the veteran's calcified 
granulomas (parenchymal disease) with mild interstitial lung 
disease were related to his service-connected Hodgkin's 
disease.  The VA examiner further noted that he was not 
convinced that the veteran has any symptoms or functional 
impairment related to these radiographic findings, because 
the veteran's PFTs showed reversible obstructive disease, and 
not a restrictive pattern as one would expect from clinically 
significant interstitial lung disease. 

After reviewing the claims folders, the Board finds that with 
the resolution of reasonable doubt in the veteran's favor, 
that the veteran's current respiratory disorder, diagnosed as 
calcified granulomas with mild interstitial lung disease, may 
be considered secondary to his service-connected Hodgkin's 
disease, for purposes of awarding service connection 
benefits.  Accordingly, his appeal is granted.  

The Board further notes, however, that service connection is 
not being granted for COPD.  Although the veteran is 
currently diagnosed with COPD, this condition is first shown 
many years after service, and there is no medical evidence of 
record indicating that this condition was incurred in or 
aggravated during service, or was otherwise aggravated by one 
of his service-connected disabilities.  As noted by the VA 
examiner, who conducted the October 2005 VA examination, the 
veteran's COPD is more than likely caused by his history of 
smoking, as smoking is a known cause of COPD, whereas 
radiation and chemotherapy are not.  The Board also points 
out that service connection for a lung disorders based on 
tobacco use is prohibited by law.  38 U.S.C.A. § 1103 (West 
2000); 38 C.F.R. § 3.300 (2005).


ii.  Sterility

The veteran is claiming service connection for sterility, 
secondary to his service-connected Hodgkin's disease.  
Through his statements and testimony herein, the veteran 
claims that he became sterile following his treatment for 
Hodgkin's disease in 1971.  In a statement, dated in May 
2005, he claims he had sperm counts performed in 1975 and 
1984 at Bloomington Hospital which confirmed his sterility.  

In December 2002, a VA genitourinary examination was 
conducted.  The report concluded with an impression stating, 
"[a]t this point, we have no documentation as to actual 
diagnosis of sterility.  I believe a documented sperm count 
is required."  

In October 2005, a second VA genitourinary examination was 
conducted.  The report of this examination noted the 
veteran's claimed sterility.  The VA examiner noted that a 
sperm sample had been ordered, but not received from the 
veteran, and thus there is insufficient clinical evidence to 
warrant a diagnosis of sterility.

Service connection may only be established if there is a 
current disability. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
support of his claim, the veteran has alleged receiving post 
service medical treatment for sterility from Bloomington 
hospital.  The medical treatment records received from 
Bloomington Hospital fail to show any such treatment.  
Moreover, the remaining clinical evidence of record fails to 
show any documentation to support the diagnosis of sterility.  
Thus, the veteran's claim for service connection for 
sterility must be denied.  

As the preponderance of the evidence is against the claim for 
service connection for sterility, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

B.  Increased Rating for GERD

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In an appeal of an initial rating (such as in this case), 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). The Board will thus consider entitlement to "staged 
ratings."

The RO has assigned a 30 percent initial disability rating 
for the veteran's service-connected GERD pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7709-7307.
Diagnosed Code 7709, used in rating Hodgkin's disease, 
instructs that if there has been no local recurrence or 
metastasis, rate on residuals of the condition.  Diagnostic 
Code 7307, is used in rating gastritis, hypertrophic.  During 
the pendency of this appeal, VA revised the schedular 
criteria under which certain gastrointestinal disabilities 
are evaluated (effective July 2, 2001).  The specific 
regulations impacting the evaluation of GERD, namely 
Diagnostic Codes 7307 and 7346, were not included in the 
revision.

Diagnostic Code 7307, under both the previous and revised 
versions, provides that a 30 percent rating is warranted when 
there are multiple small eroded or ulcerated areas and 
symptoms.  A 60 percent rating requires severe hemorrhages, 
or large ulcerated or eroded areas.  Also, atrophic gastritis 
is a complication of a number of diseases, including 
pernicious anemia, which should be rated on the basis of the 
underlying condition.  

Under Diagnostic Code 7346, a 30 percent evaluation is 
warranted for hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of a considerable impairment of health.  A 60 percent 
evaluation requires symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia or 
other symptom combinations productive of severe impairment of 
health. 38 C.F.R. § 4.114, Diagnostic Code 7346. 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  

It is noted that ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

After reviewing the evidence of record, the Board does not 
find an increased initial disability rating in excess of 30 
percent to be warranted in this matter.

In June 1997, the veteran underwent an upper endoscopy for 
evaluation of dysphagia.  The report of this procedure 
revealed findings of an esophageal stricture, moderately 
severe esophagitis, and a large hiatal hernia.  

In January 1998, the veteran was hospitalized for four days 
for treatment of an ulcer of the esophagus.  A gastroscopy 
performed during this time revealed severe ulcerative 
esophagitis, and a large hiatal hernia.  No active bleeding 
or clots was noted.  The veteran was also found to have a 
mild gastroesophageal junction stricture.  His 
hospitalization report noted discharge diagnoses of massive 
upper gastrointestinal bleeding from esophageal ulcerations, 
GERD with severe ulcerative esophagitis, and large hiatal 
hernia with a mild gastroesophageal junction stricture.  

In December 1999, a VA esophageal and hiatal hernia 
examination was conducted.  The report noted that the veteran 
continues to have reflux disease, which is fairly well 
controlled on his current medical regiment and anti-reflux 
therapy.  The report noted that he has been able to maintain 
his weight, and that he denied any dysphagiaa or odynophagia. 

In August 2003, at a videoconference hearing before the 
Board, the veteran testified that his GERD was essentially 
controlled with medication.  

In October 2005, the veteran underwent a VA physical 
examination.  The examination report noted that the veteran 
was taking Omeprazole for his GERD.  In discussing his GERD, 
the report noted that he has done quite well and is currently 
asymptomatic on Omeprazole.  The report noted that he only 
has breakthrough heartburn if he eats a meal late at night 
and then retires to bed early, which occurs once or twice a 
month and is relieved by over-the-counter liquid antacids.  
The veteran denied any abdominal pain, nausea, vomiting, 
hematemesis, melena, hematochezia, weight loss, anemia, 
dysphagia or odynophagia.  Physical examination revealed the 
veteran to weigh 247 pounds.  The report concluded with a 
diagnosis of hiatal hernia with GERD, with a history of 
erosive esophagitis and esophageal stricture status post 
dilation; currently well-controlled without complications.

In terms of Diagnostic Code 7307, the record lacks evidence 
of severe hemorrhages or later ulcerated or eroded areas for 
the next highest rating of 60 percent.  In 
terms of Diagnostic Code 7346, the record does not contain 
evidence that would support a finding that the veteran 
suffers from vomiting, material weight loss, hematemesis or 
melena with moderate anemia for the next highest rating of 60 
percent.   Rather, it appears that the veteran's GERD have 
been appropriately treated to minimize symptomatology to the 
extent possible.  Moreover, there are no identifiable periods 
of time, since the effective date of service connection, 
during which this condition has been more than 30 percent 
disabling, and thus higher "staged ratings" are not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating. See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Under 38 C.F.R. § 3.321, an 
extraschedular evaluation may be assigned in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  The governing norm in such cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees with 
the evaluation of his disability under the rating schedule. 
The Board observes that the veteran was hospitalized for a 
flare up of this condition in January 1998.  However, the 
remaining evidence of record reveals that this condition has 
been kept under control with medication.  It has not been 
contended or otherwise indicated that the veteran's condition 
has resulted in an extensive treatment regimen that is not 
contemplated by the rating schedule.  In addition, there is 
no contention or evidence of record showing that the 
veteran's disorder interferes with any employment to a degree 
that would render the application of the regular schedular 
standards impractical.  In other words, he does not have any 
symptoms from his service- connected disorder that are 
unusual or are different from those contemplated by the 
schedular criteria.

Under these circumstances, the Board finds that the veteran 
does not meet the criteria for a rating in excess of 30 
percent for his service-connected GERD.  Therefore, his claim 
must be denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).  However, that 
doctrine does not apply here, as the preponderance of the 
evidence is against this claim.


Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in November 2001, rating actions, 
statements of the case and supplemental statements advised 
the veteran of the foregoing elements of the notice 
requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  In making this determination, 
the Board notes that the initial adjudication of the 
veteran's claims herein occurred before the enactment of the 
Veterans Claims Assistance Act of 2000.  In addition, the 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Also, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Recently, the veteran submitted a statement, 
dated in February 2006, noting that he had no additional 
evidence to submit in support of his claims. Thus, the Board 
considers any defect in the timing of the notice provided to 
the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, (while keeping the 
veteran fully informed), all relevant evidence identified by 
the veteran.  The RO has also provided him with VA 
examinations where necessary.  

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claims herein.  


ORDER

Service connection for respiratory condition, diagnosed as 
calcified granulomas and mild interstitial lung disease, 
secondary to service-connected Hodgkin's disease, is granted.

Service connection for sterility, secondary to service-
connected Hodgkin's disease, is denied.  

Entitlement to an increased initial rating in excess of 30 
percent for GERD is denied. 

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


